Citation Nr: 0923430	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right hip.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1974 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  At the hearing and on the record, 
the Veteran withdrew from the appeal the claim of service 
connection for degenerative disease for the left hip. 

The remaining claim is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

The Veteran has identified additional VA records and records 
of the Social Security Administration, pertinent to the 
claim, that should be obtained under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. Request the records from the Social 
Security Administration. 

2. Request records from the Durham VA 
Medical Center, pertaining to a right 
hip replacement in 2007 or in 2008.  


3. After the additional development is 
completed, determine whether the 
evidence of record is sufficient to 
decide claim and, if not, afford the 
Veteran a VA examination and obtain a 
medical nexus opinion. 

4. In either event, adjudicate the 
claim.  If the benefit sought remains 
denied, provide the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




